TO BE PUBLISHED


                     upx=8 (90urf of ~Rrufu
                                     2005-SC-0697-KB               1   -1




 KENTUCKY BAR ASSOCIATION                                                     COMPLAINANT



V.                                   IN SUPREME COURT




ROBERT M. BEAL                                                                 RESPONDENT


                                  OPINION AND ORDER

       Rotlert M. Beal, KBA No. 03887, whose last bar roster address was P.O . Box

70051, Louisville, KY 40270, was admitted to practice on October 25, 1982.

       The Inquiry Commission received a complaint from a person who claimed that

she paid Beal $135 for him to appear on her behalf in traffic court. This client had

responded to a solicitation she received in the mail from Beal because she had gotten a

traffic ticket . She considered the various offers she received from attorneys and chose

to contact Beal . After a telephonic consultation, she mailed a personal check to Beal

for the retainer of his appearance in court to attempt to reduce her charges. The $135

check was cashed by Beal .

       Prior to the court date, Beal failed to respond to five telephone calls from this

client . The client herself called the circuit clerk and discovered that the court date had

been continued for a month . She kept attempting to reach Beal by telephone without

avail. The second court date arrived and passed, and she eventually learned from the

circuit clerk that an arrest warrant had been issued for her failure to appear. She then
retained another attorney and wrote to Beal demanding a refund of the $135 fee. Beal

never responded .

           Beal was notified by certified letter of the following four disciplinary charges:

           Count I alleges violation of SCR 3 .130-1 .3, failure to diligently represent his client

by failing to appear in court on the client's behalf after accepting a retainer to handle the

matter .

           Count II alleges violation of SCR 3 .130-1 .4(a) for failure to keep the client

reasonably informed about the status of a matter and failure to comply with reasonable

requests for information by failing to respond to numerous phone calls from his client

and by failing to inform her of the status of her case .

           Count III alleges violation of SCR 3 .130-1 .16(d) for failure to protect a client's

interests upon termination of representation by failing to refund unearned fees upon

request of the client .

           Count IV alleges violation of SCR 3 .130-8 .1(b) for failure to respond to a lawful

demand for information from a disciplinary authority .

           Despite several reminder letters, Beal failed to respond to these charges.

           On January 27, 2005, this Court suspended Beal for non-payment of bar dues.

           On February 17, 2005, this Court entered an order privately reprimanding Beal

for violation of SCR 3.130-8 .1(b) .

           In an Opinion and Order, 2005-SC-382-KB, entered on August 25, 2005, this

Court publicly reprimanded Beal for violation of SCR 3.130-8 .1(b), failure to respond to

a lawful demand for information from a disciplinary authority.
       In an Opinion and Order, 2005-SC-620-KB, entered on October 20, 2005, this

Court suspended Beal from the practice of law for a period of 60 days for violations of

SCR 3.130-1 .3, SCR 3 .130-1 .4(a)(b), SCR 3.130-8 .1(b), and SCR 3.130-1 .1 .

       By vote of the Board of Governors, Beal was found guilty on each count of the

charge . On the matter of appropriate discipline, the Board recommended by 11 votes

to suspend Beal from the practice of law for one year. Seven votes recommended a

181-day suspension. The recommendation included that Beal must refund the $135

unearned fee paid to him by his client.

       Based on the foregoing, we find that Beal's lack of response to these charges,

coupled with the nature of the violations, presents a cause for suspension from the

practice of law, because suspension is appropriate where it appears that an attorney's

conduct poses a substantial threat of harm to his clients or to the public .

       THEREFORE IT IS HEREBY ORDERED as follows :

       (1) Respondent, Robert M. Beal, is hereby suspended from the practice of law in

the Commonwealth of Kentucky for a period of.one year .

       (2) In accordance with SCR 3.450 and SCR 3 .480(3), Beal is directed to pay all

costs associated with this disciplinary proceeding against him, certified in the amount of

$58.95, for which execution may issue from this Court upon finality of this order.

       (3) Pursuant to SCR 3.165(6), Beal shall immediately, to the extent reasonably

possible, cancel and cease any advertising activities in which he is engaged .

       (4) Beal is to pay restitution by refunding the $135 unearned fee to the client .

       (5) Pursuant to SCR 3 .390, Beal is hereby ordered to provide notice to any

clients, if applicable, he currently represents of his inability to provide further legal

services, to notify all courts in which he has matters pending of his suspension and to
provide the Director of the Kentucky Bar Association with a copy of all such letters

simultaneously to their mailing .

       (6) This suspension shall run CONSECUTIVELY to the 60-day suspension

ordered by this Court, 2005-SC-620-KB, on October 20, 2005.

       All concur.

       ENTERED : November 23, 2005 .




COUNSEL FOR COMPLAINANT :

Bruce K. Davis
Executive Director

Jay R . Garrett
Kentucky Bar Association
514 West Main Street
Frankfort, KY 40601


COUNSEL FOR RESPONDENT:

Robert M . Beal
P .O. Box 70051
Louisville, KY 40270-0051